DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 
Allowable Subject Matter
3.	Claim 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness 
or nonobviousness.
4.	Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen, et al. [US 8938469] in view of Japan reference [JP 6450756 B2].
Claim 1:	Keen, et al. teaches a computer-implemented method, comprising: 
receiving an object to be stored within a storage library; [Keen: col.2, line 15-20; receiving, by a hashing unit controller executed by a processing unit, a key value to be stored in a hashing unit comprising a plurality of hardware-based hash tables, wherein each of the hash tables comprises a plurality of buckets, and wherein the plurality of hash tables] 
computing a hash value, utilizing the object; [Keen: col.6, line 43-45]
determining a storage location including an integer value determined by performing a modulo operation between a most significant byte of the hash value [Keen: col.11, line 55-col.12, line 16; the term significant is relative, thus, can include the lengths (longest) indicates the number of bits of the key value to be used for comparison to the hash table prefix] and a total number of storage units within the storage library; [Keen: col.6, line 42-col.7, line 12; hash function receives a key value and outputs a value for a "bucket" as an entry in the corresponding hash table and where the value corresponds to a memory address for the bucket in the hash table. Each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket (assuming that the number of cells in each bucket is equal, and that an entry uses one cell for storage]
sending the hash value to one of the storage units having the storage location matching the integer value; [Keen: col.6, line 65-col.7, line 12; the hashing unit stores the key value and an associated value in one of the cells of the bucket mapped to the key value. The destination addresses (prefixes) act as key values, while associated values correspond to identifiers of network interfaces. A destination address or prefix and an associated identifier of a network interface in a cell of a bucket to which a hash function maps the destination address. See col.13, line 38-53; Hash tables 66 generally represent a collection of separate, physical (that is, hardware-based) hash tables that maintain a set of key values. FIG. 3, shows the key values correspond to network addresses (or network masks) where the key values correspond to other unique identifiers that can act as input to hash functions]
incrementing and decrementing the integer value [Keen: col.7, line 13-21] **to determine neighbor storage locations; and  
**sending the hash value to the neighbor storage location. [as rejected under the secondary reference, discussion below] 
Keen discloses the hashing unit provides a hash function for each of the hash tables. The hash function receives a key value and outputs a value for a "bucket," that is, an entry in the corresponding hash table where each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is 
Reference, JP 6450756 [herein as JP’756], discloses the input data records 110 can be directed to respective capture and / or storage nodes based on the partitioning policy. Similarly, record retrieval may be partition based. For example, one or more search nodes can be prepared to respond to a read request directed to a record in a given partition. In some streams, a data producer may be required to provide an explicit partition key for each data record write request. In other streams, SMS can distribute data records according to a partitioning scheme that relies on metadata or attributes other than explicitly supplied partition keys. For example, the identification information associated with the presented data producer can be used as a partition key, some or all 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine peter with Keen to teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location” for the reason the expected value of record capture and/or search speed, the control component can be initialized for capture, storage, and retrieval by the adaptive policy-based configuration.

Claim 3:  As rejected with similar motivation under Keen in view of JP’756 [for RAID]; discussing the computer-implemented method of claim 1, comprising adding the object to a redundant array of independent disks (RAID) buffer within the storage library.
Claim 4:  As rejected with similar motivation under Keen in view of JP’756 [for cloud suggests virtual computing]; discussing the computer-implemented method of claim 1, comprising adding the object to a write buffer within a virtual controller of the storage library.
Claim 5:  Keen:; discussing the computer-implemented method of claim 1, wherein computing the hash value includes applying one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including an SHA-256 hash function.
Claim 6:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer-implemented method of claim 1, wherein the integer value is incremented by a value of one to determine a first neighbor storage location, and the integer value is decremented by a value of one to determine a second neighbor storage location.
Claim 7:  Objected
Claim 8:  Keen: col.6, line 5-15; discussing the computer-implemented method of claim 1, wherein the storage location within the storage library determined to store the hash 
Claim 9:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer-implemented method of claim 1, wherein in response to determining that one or more of the storage location and the neighbor storage locations are currently unavailable, the hash value is temporarily stored in a fingerprint database on a virtual controller until the currently unavailable storage locations become available. 
Claim 10:  Keen: col.12, line 1-15; discussing the computer-implemented method of claim 1, further comprising comparing the hash value against a plurality of additional hash values stored within the storage library.
Claim 11:  Keen: col.16, line 55-63; discussing the computer-implemented method of claim 10, further comprising discarding the object in response to determining that the hash value matches one of the additional hash values.
Claim 12:  Keen: col.15, line 10-14; discussing the computer-implemented method of claim 10, further comprising sending the object to a storage unit of the storage library in response to determining that the hash value does not match one of the additional hash values.
Claim 13:  Keen: col.15, line 10-14; discussing the computer-implemented method of claim 10, further comprising adding the hash value to the plurality of additional hash values stored within the storage library in response to determining that the hash value does not match one of the additional hash values.
Claim 14:	Keen, et al. teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method: 
receiving, by the one or more processors, an object to be stored within a storage library; [Keen: col.2, line 15-20; receiving, by a hashing unit controller executed by a processing unit, a key value to be stored in a hashing unit comprising a plurality of hardware-based hash tables, wherein each of the hash tables comprises a plurality of buckets, and wherein the plurality of hash tables] 
computing, by the one or more processors, a hash value, utilizing the object; [Keen: col.6, line 43-45]
determining, by the one or more processors, a storage location including an integer value determined by performing a modulo operation between a most significant byte of the hash value [Keen: col.11, line 55-col.12, line 16; the term significant is relative, thus, can include the lengths (longest) indicates the number of bits of the key value to be used for comparison to the hash table prefix] and a total number of storage units within the storage library; [Keen: col.6, line 42-col.7, line 12; hash function receives a key value and outputs a value for a "bucket" as an entry in the corresponding hash table and where the value corresponds to a memory address for the bucket in the hash table. Each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket (assuming that the number of cells in each bucket is equal, and that an entry uses one cell for storage] 
one of the storage units having the storage location matching the integer value; [Keen: col.6, line 65-col.7, line 12; the hashing unit stores the key value and an associated value in one of the cells of the bucket mapped to the key value. The destination addresses (prefixes) act as key values, while associated values correspond to identifiers of network interfaces. A destination address or prefix and an associated identifier of a network interface in a cell of a bucket to which a hash function maps the destination address. See col.13, line 38-53; Hash tables 66 generally represent a collection of separate, physical (that is, hardware-based) hash tables that maintain a set of key values. FIG. 3, shows the key values correspond to network addresses (or network masks) where the key values correspond to other unique identifiers that can act as input to hash functions] 
incrementing and decrementing, by the one or more processors,  the integer value [Keen: col.7, line 13-21]**to determine neighbor storage locations; and [**as rejected under the secondary reference, discussion below]
**sending, by the one or more processors, the hash value to the neighbor storage locations. [**as rejected under the secondary reference, discussion below]
Keen discloses the hashing unit provides a hash function for each of the hash tables. The hash function receives a key value and outputs a value for a "bucket," that is, an entry in the corresponding hash table where each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket. Because the hash function for a hash table provides a direct mapping to a bucket of the hash table, the time to discover a cell storing a particular key value is O(H*C), where 
Reference, JP 6450756 [herein as JP’756], discloses the input data records 110 can be directed to respective capture and / or storage nodes based on the partitioning policy. Similarly, record retrieval may be partition based. For example, one or more search nodes can be prepared to respond to a read request directed to a record in a given partition. In some streams, a data producer may be required to provide an explicit partition key for each data record write request. In other streams, SMS can distribute data records according to a partitioning scheme that relies on metadata or attributes other than explicitly supplied partition keys. For example, the identification information associated with the presented data producer can be used as a partition key, some or all of the presented data producer's IP address can be used, or some of the presented data can be used. In some implementations, for example, a hash function can be applied to the partition key to obtain an integer of a particular size, such as a 128-bit integer. A whole range of positive integers of that size (e.g., 0-2 ^ 128-1) can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine peter with Keen to teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location” for the reason the expected value of record capture and/or search speed, the control component can be initialized for capture, storage, and retrieval by the adaptive policy-based configuration.
Claim 15:  As rejected with similar motivation under Keen in view of JP’756 [for cloud computing]; discussing the computer program product of claim 14, wherein the storage library is implemented within a cloud computing environment.

Claim 17:  As rejected with similar motivation under Keen in view of JP’756 [for cloud suggests virtual computing]; discussing the computer program product of claim 14, comprising adding, by the one or more processors the object to a write buffer within a virtual controller of the storage library.
Claim 18:  Keen: col.13, line 4-14; discussing the computer program product of claim 14, wherein computing the hash value includes applying, by the one or more processors, one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including an SHA-256 hash function.
Claim 19:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer program product of claim 14, wherein the integer value is incremented by a value of one to determine a first neighbor storage location, and the integer value is decremented by a value of one to determine a second neighbor storage location.

5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totappanavar, et al. [US 10025518] in view of Yoakley, et al. [CN 104541251].
Claim 20:	Totappanavar, et al. teaches a computer-implemented method, comprising: 
receiving an object to be stored within a storage library; [Totappanavar: col.1, line 55-57]
computing a hash value, utilizing the object; [Totappanavar: col.1, line 62-65 and col.14, line 43-50]
comparing the hash value against a plurality of additional hash values stored within the storage library; [Totappanavar: col.2, line 1-5 and 45-55; comparing hash values for objects between current and the previous cycle stored in the storage resource management system]
in response to determining that the hash value matches one of the additional hash values: 
discarding the object, [Totappanavar: col.15, line 61-col.16, line 14]
adding a name associated with the discarded object to one or more object names associated with the matching additional hash value in response to determining that the name associated with the discarded object does not match one of the one or more object names associated with the matching additional hash value, and [Totappanavar: col.15, line 18-60; Modified, Added and Removed Property data objects which contain the property values are used to generate a change event 1814. This continues for all the property changes that are configured in the property change identifier configuration module 1806]
discarding the name associated with the discarded object in response to determining that the name associated with the discarded object does match one of the one or more object names associated with the matching additional hash value; and [Totappanavar: col.15, line 30-62]
in response to determining that the hash value does not match one of the additional hash values: 
storing the object within a storage unit of the storage library [Totappanavar: col.16, line 15-23; unmatched IHashes are collected in step 2010 and stored as unmatched old IHash values 2012 and unmatched new IHash values 2014], **utilizing erasure coding, including creating one or more redundant portions of the object, and storing the one or more redundant portions of the object at multiple storage units within the storage library, and [**as rejected under the secondary reference, discussion below]
**storing a name of the object in association with the hash value. 
[**as rejected under the secondary reference, discussion below] 
Totappanavar discusses “storing the object within a storage unit of the storage library”, where the unmatched IHashes are collected in step 2010 and stored as unmatched old IHash values 2012 and unmatched new IHash values 2014 [Totappanavar: col.16, line 15-23]. However, Totappanavar did not clearly include “utilizing erasure coding, including creating one or more redundant portions of the object, and storing the one or more redundant portions of the object at multiple storage units within the storage library, and storing a name of the object in association with the hash value”.
Yoakley discloses as known in the art, erasure coding is used for the condition without replication of overhead redundancy technology for providing data object, given a specific data object, erasure coded objects into K data segments and data segment from these generates P parity check section, for the erasure set of a total of M segments, generally indicated as K M erasure code [Yoakley: 0023]. Yoakley discloses some client requests for the client stored in the cluster of objects using the hierarchical or arbitrary file name, and in these cases, a hash value can be obtained from such a file 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoakley with Totappanavar to teach “utilizing erasure coding, including creating one or more redundant portions of the object, and storing the one or more redundant portions of the object at multiple storage 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435